—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about August 1, 1997, which denied plaintiffs motion for a default judgment and granted defendant-respondent’s cross motion to dismiss the complaint for failure to take proceedings for the entry of judgment within one year after its default, unanimously affirmed, without costs.
The action was properly dismissed pursuant to CPLR 3215 (c) (see, Perricone v City of New York, 62 NY2d 661), since plaintiffs verified complaint, even when considered in conjunction with his signed but unsworn handwritten statement, fails to show a meritorious cause of action. Concur — Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.